DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to communications filed on 3/09/2021. Claims 1-8 are pending for examination.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (U.S. Patent Application Pub. 20130321321).  

Regarding claim 1 (Currently Amended), Hiraoka teaches an operation device for operating operation target equipment ¶021; electronic device 1 / mobile phone terminal, Fig 1, element 1, also see Fig 3), comprising: 
a first structure Fig 3, element 9) including a touch panel module ¶022, supporting member, not numbered) having a touch panel Fig 3, element 3; also see ¶022,upper housing 9 as support member supporting touch panel 3) that detects an operation position of an operator .and a display panel ¶023) (¶026; touch panel 3 includes function to detect an operation by operator on an object displayed on display unit 18, i.e. to detect the position of a finger, stylus pen, or the like on touch panel 3),
a first case not illustrated in Fig 1) in which the touch panel module ¶024; a bezel (not illustrated) separate from the upper housing 9 may be provided, with this bezel serving as the support member of the present invention by holding the touch panel 3; Note: bezel 9B shown in Figs 3-4), 
a first supporting body Fig 3; flexible seal member 24) to which the first case (¶030; display unit 18  held suspended from touch panel 3 via a flexible seal member 24… as a result, space between  touch panel 3 and display unit 18 is tightly sealed), and 
Fig 3, units 15 and 16) disposed on )the first supporting body ¶025; vibration unit that vibrates touch panel 3… two vibration units 15 and 16, a display unit 18 disposed on the back side of the touch panel 3); 
a second structure Fig 3, element 10) including a second supporting body ¶022, lower housing 10 that forms a housing space for input apparatus body and matches lower edge of upper housing 9… upper housing 9 and lower housing 10 are fixed tightly by a non-illustrated packing, Examiner notes: per Fig 6 for example, the bottom of lower housing 10 also functions as a second supporting body by supporting substrate 22 as shown), 
a second case 025, Figs 4-7; a substrate 22 disposed within lower housing 10… that encases the control unit (not illustrated) that controls overall operations; also ¶026; Examiner interprets substrate 22 to be functionally equivalent to a circuit board as it houses the control unit which infers connections thereto etc.)), and 
a circuit board Figs 2B, 4; element 26) disposed in the second supporting body ¶031, reference numeral 26 refers to flexible printed board that connects display unit 18 and substrate 22). 
Hiraoka in the embodiment including Figs 1-4, as detailed above, does not expressly teach the feature: a vibration damping member Fig 6). Hiraoka further teaches:
a vibration damping member ¶039, Fig 6; filler member 30 partially fills gap “S” between display unit 18 and substrate 22 and the gap between the display unit 18 and the lower housing 10…Note that material for filler member 30 may, for example, be elastomer gel, sponge, silicone rubber, soft urethane foam, or silicone foam). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the Fig 6 so that filler member 30, being elastomer gel, sponge, silicone rubber, soft urethane foam, or silicone foam or the like may be provided in the gap “S” between components of the first and second structures, i.e., unit 18 and substrate 22, for example,  shock to the display unit can be absorbed by the filler member 30, thereby improving durability (¶040; Examiner interprets shock as being equivalent to vibration).

Regarding claim 2 (Currently Amended), Hiraoka teaches the operation device according to claim 1, and Hiraoka further teaches wherein the first case ¶024; bezel 9b about an edge of touchscreen separate from upper housing 9 provided as support member of invention by holding touch panel 3; Note: bezel 9b shown in Figs 3-4 and 6-7).  
Regarding claim 3 (Currently Amended), Hiraoka teaches the operation device according to claim 1, but Hiraoka is silent on wherein the first supporting body  to use more or less rigid components, alike without further critically which is not claimed. Thus it would have been obvious for one of ordinary skill in the art at the time of 
Regarding claim 4 (Currently Amended), Hiraoka teaches the operation device according to claim 1, and in the embodiments of Figs 1-4, and Hiraoka further teaches a non-vibration damping member (140) that connects the first supporting body (113) and the second supporting body (121), in place of the vibration damping member (130)  (¶039, Fig 6; gap “S” between display unit 18 and substrate 22 and/or gap between display unit 18 and lower housing 10; Examiner interprets gap “S” as an air gap or air simply a space of air, making it functionally equivalent to a non-vibration damping member).

Regarding claim 6 (Currently Amended), Hiraoka teaches the operation device according to claim 1, and Hiraoka further teaches the operation device comprising a cushion member (¶040, Fig 7, element 32, several projections 32 shown along multiple plane directions and located between upper & lower components of the device).

Regarding claim 7 (Currently Amended), Hiraoka teaches the operation device according to claim 1, and Hiraoka teaches the operation device further comprising a conductive member exible printed board 26) hat comes into contact with the first supporting body ¶031, Fig 4, flexible printed board 26 with a bent portion bent in a top to bottom or thickness direction of the device connecting display unit 18 and substrate 22).  


Regarding claim 8 (Currently Amended), Hiraoka teaches the operation device according to claim 1, but Hiraoka in the embodiment including Figs 1-4, as detailed above, does not expressly teach the feature: wherein the vibration damping member 
Hiraoka does teach this feature in the alternate embodiment (Figs 8, ¶018), whereby Hiraoka further teaches another device and example wherein a vibration damping member Fig 8B, element 150) is disposed on the first supporting body ¶052, Fig 8B; structure holds display unit 130 suspended from panel 120 via flexible joining member 150, degree of freedom of deformation of panel 120 in the thickness direction can be increased) to be compressed by a load applied to the touch panel module ¶052, Fig 8B; when the panel 120 experiences flexure deformation, joining member 150 can be freely displaced along with this deformation within space “Sp” at back of the panel 120, so joining member 150 does not reach compressed limit). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the embodiment of Figs 1-4 together with the vibration damping member feature on the first supporting body, as taught, particularly, per Fig 8B so that a degree of freedom of deformation of about the touch panel can be increased; Examiner interprets flexible joining member 150 to be functionally equivalent to a vibration damping member). 

Allowable Subject Matter 
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowabe if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Redelsheimer et al. (U.S. Patent Application Pub. 20150145783), discloses a housing component, a touch screen, a haptic actuator for moving the touch screen relative to the housing component, and at least one dual stiffness suspension system that couples the touch screen and housing component together such that the touch screen is movable relative to the housing component.
  
Iwawaki et al. (U.S. Patent Application Pub. 20110102342), discloses a holding structure for a touch panel has a display panel, a touch panel for allowing an input operation, a supporting frame for holding the display panel at an entire peripheral edge a piezoelectric device for applying vibration to the touch panel in accordance with the operation of the touch panel. 

Fukumoto et al. (U.S. Patent Application Pub. 20020149561), discloses an electronic device drives an oscillatory actuator to cause generation of vibration when it is detected that an operation input to a touch panel or operation key has been received.  
                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684      

						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684